Title: John Adams’ Lease for the American Legation at No. 8 Grosvenor Square, 9 June 1785
From: Adams, John
To: 


          
            [9 June 1785]
          
          Memorandum It is hereby agreed Between Thomas Like and Henry Turner of Frith Street Soho in the County of Middlesex Upholders on behalf of the Honourable John Byron of Purbright in the County of Hants of the One part and his Excellency John Adams Esqr. Minister Plenipotentiary from the United States of America of the other part as follows the said Thomas Like & Henry Turner on behalf of the said John Byron agree to let to the said John Adams and the said John Adams agrees to Rent and take all that Messuage or Tenement with the Appurtenance situate in the North East Angle of Grosvenor Square in the Parish of Saint George Hanover Square in the said County of Middlesex heretofore in the Tenure or Occupation of Lord Newborough since of the said John Byron now untenanted To hold the said Messuage with the Appurtenances from the 24th. day of June instant for the term of one year and 3 Quarters of a year wanting ten days At and under the yearly Rent of One hundred and Sixty pounds payable quarterly clear of all Taxes and deductions whatsoever except the Land Tax the first quarterly payment of the said Rent to be made the twenty ninth day of September next And the said Thos. Like and Henry Turner do hereby agree on behalf and at the expence of the said John Byron forthwith to paint the front parlour the drawing room over it and the shoot door and to make good all broken pains in the windows throughout the Premes and also all damaged parts of the Plaister work And the said John Adams agrees to keep the said Messuage and premises in good repair during the said term and to surrender up the same in such repair together with the fixtures and things mentioned in the Schedule hereunder written and hereto annexed and all other fixtures to the said Premises to the said John Byron his Executors Administrators or Assigns or to the said Thomas Like and Henry Turner on his behalf at the end of the said term in as good condition as the same are now in reasonable use and wear thereof and Casualties by fire only excepted In Witness whereof the Parties to these presents have hereunto set their hands the ninth day of June in the year of our Lord One thousand seven hundred and Eighty five
          Witness John Bartel.
          
            John Adams.Like & TurnerN 47. Frith St. Soho
          
          
            Rec’d—1—Guinea for the Atty., who drew out the Stampt agreemt. which is with of the Honble. Mr. Adams—
            
              T: Like
            
          
        